09-2606-ag
         Diallo v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A094 814 889
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 5 th day of October,           two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.                            .
11       _______________________________________
12
13       MOHAMED MOUDJITABA DIALLO,
14                Petitioner,
15
16                          v.                                  09-2606-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Ronald S. Salomon, New York, NY.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Ernesto H. Molina, Jr.,
27                                     Assistant Director; Gladys M.
28                                     Steffens Guzman, Trial Attorney,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Mohamed Moudjitaba Diallo, a native and citizen of

6    Guinea, seeks review of a May 19, 2009, order of the BIA,

7    affirming the July 27, 2007, decision of Immigration Judge

8    (“IJ”) Steven R. Abrams, which denied his application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Mohamed

11   Moudjitaba Diallo, No. A094 814 889 (B.I.A. May 19, 2009),

12   aff’g No. A094 814 889 (Immig. Ct. N.Y. City July 27, 2007).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA.     See Yan Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     8 U.S.C.

19   § 1252(b)(4)(B); see also Manzur v. U.S. Dep’t of Homeland

20   Sec., 494 F.3d 281, 289 (2d Cir. 2007); Salimatou Bah v.

21   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

22       Substantial evidence supports the agency’s finding that

23   Diallo failed to establish that the persecution he endured

                                  2
1    was on account of either his political opinion or his

2    ethnicity.     In order to demonstrate his eligibility for

3    asylum and withholding of removal, Diallo was required to

4    establish that the persecution suffered or feared bears a

5    nexus to his race, religion, nationality, membership in a

6    particular social group, or political opinion.     8 U.S.C.

7    §1101(a)(42).     “To establish persecution ‘on account of’

8    political opinion . . ., an asylum applicant must show that

9    the persecution arises from his or her own political

10   opinion,” not merely from some “generalized political

11   motive.”     Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d.

12   Cir 2005).

13       While Diallo testified that he was a member of the UPR

14   political party and the Fulani ethnic group, the IJ

15   reasonably found that Diallo failed to demonstrate that the

16   police targeted him at the border either because of his

17   political party affiliation or his ethnicity.     See 8 U.S.C.

18   §1101(a)(42).     Diallo claimed that he and his business

19   partner were returning to Guinea from Sierra Leone with

20   $25,000 when the police told him that the money was “too

21   much.”     Diallo testified that his business partner took his

22   passport along with the money and left, and that when the



                                     3
1    police asked Diallo to turn over the money, he was arrested,

2    detained, and beaten.     The IJ found that Diallo failed to

3    present any evidence that the police targeted him for any

4    reason other than “the fact that he was bringing $25,000

5    into Guinea and not reporting it or not showing it or giving

6    whatever they’re supposed to give.”     Further, the IJ

7    explained that there is “nothing in the testimony or the

8    background material to indicate that . . . Fulani

9    businessmen are being targeted upon their arrival back into

10   Guinea.”     Indeed, although Diallo testified that the

11   officers told him that he was being detained because Fula

12   businessmen are destroying the country, when Diallo was

13   asked on cross examination if he was targeted at the border

14   because the police thought he was involved in illegal

15   activities, he testified, “no, they just want to take my

16   money.”     Furthermore, the background materials Diallo

17   submitted show only general government corruption,

18   discrimination, and imprisonment of party leaders, and

19   address labor and student demonstrations unrelated to his

20   claim.     Thus, the agency reasonably found that the context

21   surrounding Diallo’s arrest indicated that it was not based

22   on any protected ground.     See Beskovic v. Gonzales, 467 F.3d

23   223, 226 (2d Cir. 2006).

                                     4
1        The IJ also found that the background evidence related

2    only to general conditions in Guinea and failed to establish

3    that Diallo “has been harmed in the past or would be singled

4    out for persecution in the future or that he belongs to a

5    group of persons for which there’s a pattern or practice of

6    persecution.”   See Vumi v. Gonzales, 502 F.3d 150, 159 (2d

7    Cir. 2007) (concluding that the agency must examine the

8    political context of an asylum applicant’s home country and

9    the extent to which any mistreatment was related to the

10   applicant’s opinion or actions in determining whether he was

11   persecuted on account of his political opinion).     Thus,

12   substantial evidence supports the agency’s conclusion that

13   Diallo failed to demonstrate the requisite nexus to a

14   protected ground.   8 U.S.C. § 1252(b)(4)(B); see also

15   Manzur, 494 F.3d at 289.   Accordingly, the agency’s denial

16   of Diallo’s application for asylum was reasonable.

17       Because substantial evidence supports the agency’s

18   finding that Diallo failed to establish a nexus between the

19   persecution he suffered and a protected ground, he was

20   necessarily unable to meet the higher standard required to

21   succeed on a claim for withholding of removal as that claim

22   rested on the same factual predicate.   See 8 C.F.R.

23   § 1208.16(b)(1)(i)(A); Paul v. Gonzales, 444 F.3d 148, 156
                                   5
1    (2d Cir. 2006).

2        Finally, as the Government points out, Diallo waived

3    any challenge the agency’s denial of his application for CAT

4    relief in his brief to this Court.    See Yueqing Zhang, 426

5    F.3d at 541 n.1, 545 n.7 (explaining that this Court will

6    decline to consider issues not sufficiently argued in the

7    briefs).

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot. Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    6